IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE,

v. ID N0.0912011155

EARL BRADLEY,

Defendant.

Submitted: April 24, 2017
Decided: May 18, 2017

Upon Defendant’s Second Motion for Postconviction Relief - DISMISSED
Upon Defendant’s Motion for J udicial Recusal - DENIED

ORDER

Elizabeth R. McFarlan, Esquire, Department of Justice, 820 N. French Street,
Wilmington, DE 19801. Attorney for State of Delaware.

Earl Bradley, MacDougall-Walker Correctional Institution,1153 East Street South,
Suffleld, CT 06080. Pro Se Defendant. .

CARPENTER, J.

On this 18th day of May 2017, upon consideration of Petitioner Earl
Bradley’s (“Bradley” or “Petitioner”) Second l\/lotion for Postconviction Relief, it
appears to the Court that:

1. A Grand Jury indicted Bradley, a former pediatrician, on February 22,
2010, charging him With multiple counts of first degree rape, second degree
assault, sexual exploitation of a child, first and second degree unlawful sexual
contact, and continuous sexual abuse of a child.l On July 9, 2010, Bradley moved
to suppress all evidence seized from his medical practice during a search executed
pursuant to a Warrant in December 2009. Following a two-day evidentiary hearing,
this Court denied the motion. Thereafter, Bradley Waived his right to a jury trial,
and proceeded to a bench trial based on an amended superseding indictment

2. On June 23, 2011, the Court found Bradley guilty of fourteen counts
of Rape in the First Degree, five counts of Assault in the Second Degree, and five
counts of Sexual Exploitation of a Child for acts of sexual and physical abuse
committed against children. He Was sentenced to fourteen mandatory life sentences
and 164 years at Level V incarceration for these crimes.

3. On appeal, the Delaware Supreme Court sitting en Banc affirmed the

Court’s ruling on Bradley’s Motion to Suppress, finding that the affidavit of

 

1 Because the facts of Bradley’s case are set forth in the Court’s April 2011 and June 2015
Opinions, and Delaware Supreme Court’s decisions affirming those opinions, they Will not be
repeated in detail here. See Sl'ate v. Bradley, 2011 WL 1459177 (Del. Super. Ct. Apr. 13, 2011),
afd, 51 A.3d 423 (Del. 2012); State v. Bradley, 2015 WL 3551898, at *1 (Del. Super. Ct. June

5,2015),¢1]§"¢1, 135 A.3d 748 (Dei. 2016).

probable cause alleged sufficient facts to support the search warrant and that the

execution of the warrant was reasonable and within the bounds of the warrant

issued.

4.

Bradley filed his first Motion for Postconviction Reliefpro se on

February 27, 2013. Patrick Collins, Esquire (“l\/lr. Collins”) and Albert Roop,

Esquire (“Mr. Roop”) were appointed to represent Bradley in connection with his

initial postconviction proceedings, and amendments to the motion were submitted

thereafter. There, Bradley first sought relief on five grounds:

5.

(1) State action deprived him of his choice of counsel under the Sixth
Amendment to the United States Constitution and Article l, § 7 of the
Delaware Constitution; (2) Ineffective assistance of trial counsel for
failing to challenge the trial court'S consideration of evidence outside
of the four corners of the search warrant; (3) Ineffective assistance of
appellate counsel for failure to raise the issue of the trial court‘s
consideration of evidence outside of the four corners of the search
warrant on appeal; (4) Ineffective assistance of appellate counsel for
failing to move for reargument following the Delaware Supreme
Court's Opinion affirming conviction after it misapprehended a key
fact; (5) lneffective assistance of counsel for failing to effectively
assert or move for reargument on Detective Spillan's “unguided,
discretionless” search of digital items violated the Fourth Amendment
of the United States Constitution and Article I, § 6 of the Delaware

Constitution.2

This Court denied Bradley’s first postconviction motion, and Bradley

appealed. While the appeal was pending, postconviction counsel moved for

appointment of substitute counsel at Bradley’s request. On January 14, 2016, the

 

2 stare v. Bradley, 2015 wL 3551898, at *i.

Delaware Supreme Court denied Bradley’s motion seeking appointment of
substitute counsel and ordered that postconviction counsel continue representing
Bradley on appeal.3 The Delaware Supreme Court ultimately affirmed this Court’s
denial of postconviction relief in its Opinion issued March 3, 2016.

6. On March 29, 2016, Petitioner filed, pro se, a Second Motion for
Postconviction Relief.4 A number of supporting memoranda and pro se motions to
amend this second postconviction motion to include additional claims were filed
thereafter.5 Then, on May 11, 2016, Petitioner filed a “third” Motion for
Postconviction relief pro se.6 The Court will consider the filings as Bradley’s
Second l\/lotion for Postconviction Relief. Collectively, Bradley claims twenty-

four grounds for relief:

1. lneffective Assistance of Postconviction Counsel. Bradley claims
Mr. Collins “f`ailed to include multiple issues of merit as grounds or
claims” and “violated his duties” under the Delaware Rules of

Professional Conduct.

2. Constructive Denial of Postconviction Counsel. According to
Petitioner, Mr. Collins “failed to render assistance regarding several
issues of merit” and Mr. Roop “withdrew without notice and without

replacement.”

 

3 Bradley v. State, No. 300, 2015, Cr. ID No. 091201155 (Del. Jan. 14, 2016) (ORDER). See
also Bradley v. Slate, 135 A.3d at 756 (explaining denial and noting that “in support of his
request for new counsel, Bradley alleged, in conclusory fashion, that Postconviction Counsel was
ineffective and violated the Rules of Professional Conduct”).
4

D.I. 136.
5 D.i. 138-39, 143-44, i46-i50.
6 D.i. 152.

3. Denial of Right to Self-Representation. Petitioner claims his
request to proceed pro se was ignored, the Supreme Court “forced”
continued representation by Mr. Collins, and that his motion
requesting that Justice Strine affirm “duty to sit” was ignored.

4. Delaware State Police has an lnstitutional Policy of
Unconstitutional Computer Searches. Bradley claims the search in his
case was conducted to a “calculated institutional policy” “frowned
upon by the U.S. Supreme Court. According to Bradley, the Court
“abused discretion when this issue received improper application of
law to the facts” and the counsel “was ineffective by not pursuing the

issue.”

5. Outbuilding Listing in NAME Block lnvalid. Petitioner claims the
Courts “abused discretion when principles of Groh v. Ramirez7 and
Doe v. Grooa’y8 were not followed.”

6. Application of Maryland v. Garris0n9 Withheld. Petitioner claims
this Court cited the case, but abused its discretion in neglecting to
follow “the case’s directives” and “counsel was ineffective” for not

“argu[ing] the issue.”

7. Harmless Error Standard of Chapman v. Californialo Violated.
Bradley alleges a “harmless error analysis was required but denied”
and that the Court “abused discretion” by “f`ail[ing] to acknowledge or
address the validity and relevance of ‘intangible evidence.”’ Bradley
further contends, in this respect, that “counsel was ineffective when

they failed to pursue and argue the issue.”

8. Violation of Fifth Amendment. According to Petitioner, police
violated the Fifth Amendment when they “shifted from searching for
patient files to be located on a business/private computer located in
the medical office - to a private dated file (diary)_-located on a
private computer in a private location.” Petitioner claims “counsel
was ineffective by not pursuing the issue.”

 

7540 U.s. 551 (2004).
8 361 F.3d 232 (3d Cir. 2004).
9 480 U.s. 79 <1987).
10 386 U.s.18(1967).

9. Staleness. Bradley alleges the “2009 warrant was largely a
resubmission of a failed 2008 application” and “no attempt to refresh

the stale information was made.”

10. Franks/Reverse Franks Violations. Petitioner claims facts about
“the 2008 failed warrant application were available, known, and
known to be relevant, but withheld from the magistrate,” “Detective
Gray’s investigation of employee fraud was relevant but redacted. . .to
preserve witness credibility,” and “Dr. Alan De Jong’s input was
favorable to [Petitioner] but not adequately explained or included.”
According to Petitioner, “counsel was ineffective by not effectively

raising the issue.”

11. Witness Six Should Have Been Disqualified. “Witness six was
not interviewed by affiant as affiant represented” and the “statement

was double hearsay,” according to Bradley.

12. Witness Two Disqualification. Bradley contends “witness two’s
statements were stale and unqualified as to who said what to whom

and when.”

13. Detective Elliott’s Deccption/Perjury. Petitioner claims there are
“fundamental inconsistencies, misleading statements, and frank
perjury” in the record with respect to Detective Elliott’s testimony and
that the Court abused its discretion and counsel was ineffective in this

regard.

14. Photography - Absent Probable Cause. According to Petitioner,
“photographic images and video were outside and beyond the
warrant’s scope” and this Judge “created an unsupported key fact
which was false and prejudicial to [Petitioner].”

15. Speedy Trial Deprivation. Bradley further claims he was deprived
of the right to speedy trial because his trial was “postponed well
beyond the one-year guideline pursuant to attorney conflict which
deferred to. . .a defendant in another case. . .with the same attorneys.”

16. Cumulative Error. In support of this claim, Bradley merely states
that a “totality of the circumstances” approach “is required to fairly
evaluate judicial abuses of discretion.”

17. Judicial Bias.

18. Absent Nexus. According to Petitioner, “the.. .affidavit failed to
provide the required nex[us] in violation of U. S. Supreme Court
directives.. .in Warden v. Hayden.”

19. Constructive Denial of Counsel. Bradley claims the Court’s
finding that “Eugene Maurer was not [Bradley’s] attorney, but rather
his family’s” left him “entirely unrepresented at critical junctures.”.

20. Denial of Trial by Jury. Bradley claims the validity of his
decision to waive his right to a jury trial is “questionable” because he
had not been established mentally competent

21. Confrontation Clause Neglected. Bradley contends his trial
attorneys were ineffective “when they did not use the trial as an
opportunity to favorably expand the factual record” and neglected to

challenge witnesses

22. Detective Spillan Exceeded his Authority When he Deliberately
Neglected the “Particularity Requii',ement ” Instead Using his own
Discretion. Bradley alleges the standards of Whee[er v Sfc;'l.‘el2 were
not followed and that the “Spillan search was never fairly
adjudicated.” Bradley also claims counsel was ineffective in this

regard.

23. The Superior Court Lost Jurisdiction When Fundamental
Constitutional Rights Were Violated and Proceedings had Extreme

lrregularities.

24. The Magistrate’s Role was to Make Reasonable lnferences,
Which was Usurped by Detective Elliott, and Later by the Court.

 

’1387 U.s. 294 (1967).
12 135 A.3d 282(1)@1. 2016).

Petitioner claims Mr. Collins was ineffective when he refused
Petitioner’s request that he file a motion for reargument after

Wheeler v. State.l3

7. ln order to protect the finality of criminal convictions, the Court must
first consider the procedural requirements set forth under Rule 61 before
addressing the merits of the motion.14 Defendant’s Motion for Postconviction
Relief was filed in March 2016. Accordingly, the June 1, 2015 version of Rule 61
applies.

8. As this is Bradley’s second postconviction motion, Rule 61(d)(2)
pertaining to successive motions is applicable15 Under Rule 61(d)(2), successive
motions for postconviction relief are procedurally barred unless the defendant (i)
“pleads with particularity that new evidence exists that creates a strong inference
that the movant is actually innocent in fact of the acts underlying the charges of
which he was convicted;” or (ii) “pleads with particularity a claim that a new rule
of constitutional law, made retroactive to cases on collateral review by the United
States Supreme Court or the Delaware Supreme Court, applies to the movant's case
and renders the conviction. . .invalid.”16

9. Bradley has failed to satisfy either of the exceptions set forth in Rule

61(d)(2). Bradley has not pleaded with any particularity that new evidence exists

 

13 D.i. 152.
11 See Younger v. sza¢e, 580 A.2d 552, 554 (Dei. 1990).
15 sea e.g_, smz~e v. Taylor, 2017 wL 838815,61*2_3 (Dei. super. Ct. Mar. 3, 2017).

16 super. Ct. Crim. R. 61 (d)(2).

that creates a strong inference of actual innocence To the contrary, the instant
motion focuses on ineffective assistance of counsel and largely attacks evidence
seized and admitted in the proceedings leading up to his conviction on grounds
formerly adjudicated before both this Court and the Delaware Supreme Court.17
Further, it is difficult for Bradley to assert that he is innocent here as he videotaped
the criminal acts for which he was ultimately convicted. l\/loreover, while certain
of Bradley’s twenty-four claims contain allegations that his constitutional rights
were violated, none of these grounds for relief establish “new rule[s] of
constitutional law, made retroactive to cases on collateral review.”18 Accordingly,
Petitioner has failed to establish entitlement to relief based on the exceptions to
Rule 61 ’s procedural bars for successive motions. Petitioner’s Second Motion for
Postconviction Relief is therefore summarily dismissed as required by Rule
61(d)(2).

10. lt is also clear that, even if Petitioner’s Motion was not subject to
summary dismissal pursuant to Rule 6l(d)(2), it would fail to satisfy the procedural
requirements set forth in Rule 61(i)(1)-(4). The motion is untimely and raises
grounds for relief that were either not asserted at Bradley’s trial, on direct appeal,

or in his initial postconviction motion, or, alternatively, that were already

 

17 Under Rule 61(1)(4), there can be no postconviction relief based upon claims formerly
adjudicated in any proceeding leading to the judgment of conviction, in an appeal, or in a
postconviction proceeding Super. Ct. Crim. R. 61(i)(4).

8 super. Ct. Crim. R. 61 (d)(2)(11).

adjudicated in connection with those proceedings lnsofar as Bradley’s motion is
premised on ineffective assistance of postconviction counsel, those claims are not
means of circumventing Rule 61 ’s procedural bars and, even if they were,
Bradley’s assertions are vague and meritless

11. ln addition, Bradley requests that this Judge recuse himself from the
case. The Court finds no basis upon which to grant this request. Bradley was
afforded a fair trial consistent with the decisions made by his counsel and was
likewise guided by competent counsel in connection with his initial Rule 61
petition. Having engaged in the two-part analysis set forth in Los v. Los,19 this
Judge is satisfied that, as a matter of subjective belief, it can and has presided over
this case in a manner free from any bias or prejudice. The Court also finds there is
no objective appearance of partiality here.20 While Bradley has disagreed with the
Court’s decisions throughout this litigation, his discontentment in this regard is

simply insufficient to justify this Judge’s recusal.21 Finally, the Court notes that

 

19 595 A.2d 381, 384-85 (Del. 1991) (“[T]he judge is required to engage in a two-part analysis
First, he must, as a matter of subjective belief, be satisfied that he can proceed to hear the cause
free of bias or prejudice concerning that party. Second, even if the judge believes that he has no
bias, situations may arise where, actual bias aside, there is the appearance of bias sufficient to
cause doubt as to the judge's impartiality. “).

20 See id. See also State v. Desmond, 2011 WL 91984, at *8 (Del. Super. Ct. Jan. 5, 2011)
(“lndeed, the fact that Defendant's contentions have been uniformly rejected by the Supreme
Court of Delaware and the federal courts confirms that no reasonable observer could conclude
that this judge's rulings exhibit bias against Defendant.”), a]j"d, 29 A.3d 245 (Del. 2011).

21 Del. Code of Jud. Conduct, Rule 2.11 (providing that a judge “should disqualify himself or
herself in a proceeding in which the judge's impartiality might reasonably be questioned,”
including cases of “personal bias or prejudice” toward a party, “personal knowledge of disputed
evidentiary facts” involved in the proceeding, economic interest in the outcome of the matter,

I10

Bradley has never denied his criminal actions, which he himself filmed and
documented, nor has Bradley stated any remorse for the devastating harm he
inflicted upon young and helpless victims lnstead, Bradley relentlessly attempts
to blame others for his present situation, claiming he was wronged either by the
Court, the police, or his counsel. The truth is that Bradley has been fairly treated at
all stages of this litigation and he alone is responsible for his incarceration
Petitioner’s request for judicial recusal is denied.

12. Petitioner’s Second Motion for Postconviction Relief is DISMISSED
and his Motion for Judicial Recusal is DENIED.

IT lS SO ORDERED.

 

//z/

Judge William C. Carpent , Jr.

 

etc.). See also Desmona’, 2011 WL 91984, at *8 (“The granting of a party's motion to recuse or
disqualify in any civil or criminal case, in the absence of a bona fide reason for recusal or
disqualification, would be ‘irresponsible’ and a dereliction of the judicial duty. . . .”).

11'